DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 13, 16 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cassar (PGPub 20110203065).
Cassar teaches a mopping unit comprising a mop base (163) with a head unit (18) and a coupling element (161).  The coupling element has two parallel elongated reinforcing end segments (ends of the bar) integral with and flanking a central, coupling segment (middle portion).  The base has a bottom and top face (figure 2) and two elongated bores formed in an elongated abutments (figure 2) on the top base each accommodating one of the two reinforcing end segments (bores not labeled but implied by having 163 secured at the ends to the abutment (also not labeled)).  The base is configured for attaching a mopping substrate (figure 2 shows brush) on the bottom face.  The head unit (18) is pivotally coupled 
With regards to claim 2, the two elongated bores are co-axial and the coupling element is a rod.
With regards to claim 3, the two elongated bores have an open end and the two open ends face one another and span a central gap, into which the central segment fits (figure 2).
With regards to claim 6, the head unit has a coupling portion enveloping the central segment (16).
With regards to claim 7, the head unit has one part pivotally attached to the central segment (rotates about 161) and a second part with the receptacle, the two parts being hinged to one another (180) and rotational one verse the other about a second axis normal to the first axis.
With regards to claim 13, the abutments are formed at equal distance from opposite edges of the base (figure 2).
With regards to claim 16, the base is generally planar (figure 2).
With regards to claim 20, Cassar teaches a single-piece (paragraph 0051) mop base with a coupling element (161) having a bottom face and a top face (figure 2).  The coupling element has two parallel elongated reinforcing end segments (ends of 161) integral with and flanking a central coupling segment (middle portion of 161).  There are two elongated bores in elongated abutments on the top face wherein each is accommodating one of the two reinforcing end segments (bores not labeled but implied by having 163 secured at the ends to the abutment (also not labeled)).  The base is configured for attaching a mopping substrate on its bottom face (brush).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 10-12, 14-15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassar (‘065) in view of Smith (PGPub 20170215686).
Cassar teaches all the essential elements of the claimed invention including that the mopping unit is made by molding (paragraph 0051) a planar base mop (163) with abutments formed over two parallel reinforcing end segments of a coupling element (161), the end segments are integral with and flanking a central segment (middle portion of 161) and the coupling element is being coupled to a head unit (18) that has a handle receptacle (130) (claim 17).  A coupling portion of the head unit envelopes the central segment of the coupling element (claim 19).  
Cassar however fails to teach that the base is flexible to bend about corners (claim 4 and 14) or that it is made of rubber (claim 5).  Further, Cassar fails to teach seaming fastening elements such as 
Smith teaches a flexible mop head (paragraph 0014) that is made from rubber (paragraph 0014) and has a fastening means, such as hook and loop (36/38) for attaching a mopping substrate seamed bottom of the base.  The fastening elements are located on a peripheral portion of the base (outer edges as shown in figure 6).  
With regards to claims 4, 5 and 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cassar so that the base is made from a flexible material such as rubber as taught by Smith to allow for the device to bend and flex based on the variations in the surface being cleaned.    
With regards to claims 10-12, 15 and 17-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cassar that there are fastening elements seamed to the base to attach a mopping substrate as taught by Smith to allow for a mopping substrate to be removably attached to the base so that the mopping unit can be used for various types of cleaning, such as wiping and dust collecting.  Once the substrate is used, it can be removed and discarded and another one can be attached easily.  
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassar (‘065) in view of Grassman (USPN 3775802).
Cassar teaches all the essential elements of the claimed invention however fails to teach that the base comprises ribs extending symmetrically from both sides of the abutments in a direction normal to the first axis.  Grassman teaches a mop base with a ribs (18/20) extending normal to the first axis and are symmetrical on both sides of the abutment members (22/24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cassar so that 
				      Relevant Prior Art
PGPub 20170135546 and PGPub 20140259499 are considered to be relevant prior art and should be considered when responding to this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723